COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  CASEY JAMES PERKINS                            No. 08-19-00068-CR
  A/K/A JIMMY PERKINS,               §
                                                   Appeal from the
                 Appellant,          §
                                                  120th District Court
  v.                                 §
                                               of El Paso County, Texas
  THE STATE OF TEXAS,                §
                                                 (TC# 20180D01802)
                  State.             §

                                          ORDER

       The Court GRANTS the Appellant’s fifth motion for extension of time within which to file

the brief until May 27, 2020.

       It is further ORDERED that the Hon. Heather H. Hall, Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before May 27, 2020.

       IT IS SO ORDERED this 28th day of April, 2020.

                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.